                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA                          JS-6
 Luis Marquez,                                                CASE NUMBER

                                                                       2:18-cv-04235-SVW-JEM
                                               PLAINTIFF(S)
                             v.
 U.S. Bancorp et al,
                                                                       JUDGMENT ON THE VERDICT
                                                                           FOR DEFENDANT(S)
                                             DEFENDANT(S).



        This action having been tried before the Court sitting with a jury, the Honorable STEPHEN V. WILSON   ,
District Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict.

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
Luis Marquez




take nothing; that the action be dismissed on the merits; and that the defendant(s):
U.S. Bancorp, a Delaware Corporation




recover of the plaintiff(s) its costs of action, taxed in the sum of To be determined.

                                                        Clerk, U. S. District Court



Dated: 12/20/18                                                 By
                                                                     Deputy Clerk

At: 8:52 a.m.




cc:      Counsel of record
CV-44 (11/96)                           JUDGMENT ON THE VERDICT FOR DEFENDANT(S)
